DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment filed 05/02/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“In the illustrated example, the second engagement mechanism 18 includes a biasing element 37 disposed within the cavity 35, a front engagement element 39 attached to a first end of the biasing element 37 and disposed below the stopper 38 in the front portion 20 of the divider 14, and a rear engagement element 41 attached to an second end of the biasing element 37. Thus, the front engagement element 39 and the rear engagement element 41 are disposed on opposite ends of the biasing element 37 such that the biasing element 37 is configured to bias the front engagement element 39 apart from the rear engagement element 41.”

“During operation, the first engagement mechanism 16 may be selectively engaged by the front engagement element 39 of the second engagement mechanism 18”. 
“Referring to FIGS. 3 and 4 and FIG. 12 (where the second engagement mechanism 18 is illustrated in connection with a second example of a divider 14a), the second engagement mechanism 18 includes several elements to maintain alignment or orientation of the second engagement mechanism 18 during use. For example, the divider 14 may include a rear engagement mechanism 42 and one or more stabilizers 45. As best shown in FIG. 3 and, the rear engagement mechanism 42 of the divider 14 may be integrated into the rear engagement element 41 of the second engagement mechanism 18. Particularly, the rear engagement mechanism 42 may be spaced apart from the second end of the biasing element 47 to define a groove or rear track 43
between the rear engagement mechanism 42 and the second end of the biasing element 37. As shown in FIG. 4, the rear track 43 of second engagement mechanism 18 is configured to receive a portion the rear wall 28 of the rail 12 when the divider 14 is assembled to the rail 12. In other words, the rear track 43 is aligned with the slot 58 of the base 34 to provide a continuous channel extending across the width of the divider 14. Thus, the rear track 43 of the second engagement mechanism 18 and the slot 58 of the base 34 cooperate to each receive a portion of the rear wall 28 of the rail 12.”
“The rear engagement mechanism 42 may allow the divider 14 and the second engagement mechanism 18 to translate (e.g., slide) along the first direction”
“Providing the interface between the rear wall 28 of the rail 12 and the rear track 43 of the second engagement mechanism 18 functions to maintain the orientation of second engagement mechanism 18 relative to the rail 12 when the divider 14 is translated along the rail 12. For example, when the divider 14 is translated along the rail 12 without fully disengaging the second teeth 54 from the first teeth 52, the interference between the teeth 52, 54 may create a counteractive force on the front engagement element 39 in a direction opposing the direction of translation. This counteractive force may
include a torsional force component that causes the second engagement mechanism 18 to rotate within the cavity 35. However, by providing the interface between the rear wall 28 and the rear track 43, rotation of the second engagement mechanism 18 is minimized to maintain alignment between the first teeth 52 and the second teeth 54. In addition to the rear engagement element 41, the second engagement mechanism 18 may include a pair of the stabilizers 45 disposed at the first end of the biasing element 37. Each of the stabilizers 45 extends outwardly to a distal end that engages a front wall portion of the base 34 of the divider 14. The stabilizers 45 function as both (i) a positive stop to prevent over-extension of the biasing element 37 and the front engagement
element 39 and (ii) as alignment aids to maintain a rotational orientation of the second engagement mechanism 18 relative to the base 34.”

Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The amendment filed 05/02/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The new reference numbers discussed above regarding the new matter specification objection.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the following limitations in claim 1 are not supported by the applicant’s original discloser: “the engagement mechanism including a resilient member, a front engagement element disposed at a first end of the resilient member defining a front base surface including a plurality of first teeth extending a first distance from the front base surface, and a rear engagement element disposed at a second end of the resilient member defining a rear track aligned with the slot”. Appropriate correction is required.  

Claims 2-3, 5-12, and 21-25 are rejected as being dependent upon a rejected base claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the following limitations in claim 1 are not supported by the applicant’s original discloser: “the engagement mechanism including a resilient member, a front engagement element disposed at a first end of the resilient member defining a front base surface including a plurality of first teeth extending a first distance from the front base surface, and a rear engagement element disposed at a second end of the resilient member defining a rear track aligned with the slot”. Appropriate correction is required.  

Regarding claim 1, if the engagement element (Fig 12, #18) is disposed within the cavity (Fig 12, #35), how can the “front base surface (Fig 3, #18) including a plurality of first teeth (Fig 3, #18) be a portion of the engagement element (i.e. second engagement element) (Fig 12, #18) that is within the cavity #35?” According to the applicant’s original discloser #18 in Fig 3 and #18 in Fig 12 appear to be separate elements. Appropriate correction is required. 

Regarding claim 23, the following limitations “wherein the stopper includes a second flange extending in the first direction”…”the first flange and the second flange defining a pair of gripping surfaces” are unclear and confusing in view of the new amendments to claim 12 since claim 23 depends from claim 12. 
For this action only the examiner interprets claim 23 as follows: 

Claim 23: --The system of claim 12, wherein the stopper includes a third flange extending in the first direction from the front surface of the stopper along a portion of the second side surface defining the second recess, the second flange and the third flange defining a pair of gripping surfaces facing away from each other on opposite sides of the stopper.—Appropriate correction is required. 

Claims 2-3, 5-12, and 21-22 and 24-25 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker 2016/0296038 in view of Aberg 2018/0242756 and Shaw 6,332,547.



Regarding claim 1, as best understood, Walker discloses a system comprising:
a divider (Fig 2, #130) including a base (Fig 2, #42 & #118) & (Fig 1, #64) defining a slot (Fig 2, #54) and including a divider wall (Fig 2, #130) connected to the base (Fig 2, #42 & #118) & (Fig 1, #64) and extending along a first direction, the base defining a cavity (Figs 2 & 4B, #44) and including an engagement mechanism received within the cavity (Figs 2 & 4B, #70), the engagement mechanism including a resilient member (Figs 2 & 4B, #66), a front engagement element (Fig 2, #48) and (annotated Fig 4B below) disposed at a first end of the resilient member (Fig 4B, #66) defining a front base surface (Fig 1, #64) including a plurality of first teeth (Fig 2, #62) extending a first distance from the front base surface (Fig 1, #64), and a rear engagement element (Fig 2, #56) disposed at a second end of the resilient member (Fig 4B, #66) defining a rear track (shown in Figs 2 & 3A) aligned with the slot (Fig 2, #54);

a stopper (Fig 2, #110) including a rear surface facing the divider wall (Fig 2, #130) and a front surface formed on an opposite side from the rear surface; and

a rail (Fig 5, #20) including a front wall (Fig 5, #22), a rear wall (Fig 5, #26) having a first portion received within the slot (Fig 2, #54) of the base (Fig 2, #42 & #118) & (Fig 1, #64) and a second portion received with the rear track (as shown in Fig 3A & 3B) of the engagement mechanism and a base (bottom) cooperating to define a channel (Fig 5, #28) extending in a second direction and configured to receive the base (Fig 2, #42 & #118) & (Fig 1, #64)  of the divider (Fig 2, #130), the front wall (Fig 5, #22) including a plurality of second teeth (Fig 5, #24) extending a second distance from the front wall (Fig 5, #22) and engaged with the first teeth (Fig 2, #62) of the divider (Fig 2, #130), and wherein at least one of the first teeth (Fig 2, #62) or the second teeth (Fig 5, #24) are configured to or capable of flexing ([0032]) when a force is applied to the divider (Fig 2, #130) in the second direction to allow the divider (Fig 2, #130) to translate in the second direction along the rail (Fig 5, #20).


    PNG
    media_image1.png
    759
    549
    media_image1.png
    Greyscale


Walker has been discussed above but does not explicitly teach the second distance being greater than the first distance; and a first flange attached to the stopper and extending from the front surface in the first direction.

Aberg discloses a system (Fig 1b) comprising a divider wall (Fig 1b, #50) extending along a first direction and a stopper (Fig 1b, #20) including a rear surface facing the divider wall (Fig 1b, #50) and a front surface formed on an opposite side from the rear surface, a first flange (Fig 1b, #65) attached to the stopper (Fig 1b, #20) and extending from the front surface of the stopper (Fig 1b, #20) in the first direction. 


Shaw teaches that it is old and well known for a divider (Fig 9, #84) comprising a wall (annotated Fig 9 below) and first teeth (Fig 9, #90) extending a first distance from the wall (annotated Fig 9 below); and a rail (Fig 7, #41) including a second teeth (Fig 7, #76) configured to selectively engage the first teeth (Fig 9, #90), the second teeth (Fig 7, #76) extending a second distance from the rail (Fig 7, #41); the second distance being greater than the first distance.


    PNG
    media_image2.png
    953
    930
    media_image2.png
    Greyscale

	

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a flange (Arberg, Fig 1b, #50) to the stopper (Walker, Fig 2, #110) that is centrally located and aligned with the second divider wall (Walker, Fig 2, #130) in order to make the stopper (Walker, Fig 2, #110) of Walker more aesthetically appealing and enable labels or indicia to be attached to the flange (Arberg, Fig 1b, #50) to be seen from the sides of the divider. Further, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second teeth (Walker, Fig 5, #24) of Walker to be slightly longer than the first teeth (Fig 2, #62) of Walker using the teachings of Shaw (which teaches that it is old and well known in the art for a third tooth and the fourth tooth (Shaw, Fig 7, #76) of a rail (Fig 7, #41) to be longer than a first tooth and the second tooth (Shaw, Fig 9, #90)) because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  


Regarding claim 2, modified Walker discloses the system wherein each of the second teeth (Walker, Fig 5, #24) defines a low-profile relative to the first teeth (Walker, Fig 2, #62) (similar to the applicant’s invention).

Regarding claim 3, modified Walker discloses the system wherein each of the first teeth (Walker, Fig 2, #62) defines a first cross-sectional shape extending in the first direction (similar to the applicant’s invention), and wherein each of the second teeth (Walker, Fig 5, #24) defines a second cross-sectional shape, different than the first cross-sectional shape, extending in the first direction (similar to the applicant’s invention). 

Regarding claim 6, modified Walker discloses the system wherein the a stopper (Walker, Fig 2, #110) is coupled to the base (Walker, Fig 2, #42 & #118) & (Walker, Fig 1, #64). 

Regarding claim 7, as best understood, modified Walker discloses the system wherein the divider wall (Walker, Fig 2, #130) extends from the rear surface of the stopper (Walker, Fig 2, #110) in the first direction.

Regarding claim 8, modified Walker discloses the system wherein the second direction is perpendicular to the third direction.

Regarding claim 9, modified Walker discloses the system, wherein the first flange (Arberg, Fig 1b, #50) is aligned with the divider wall (Walker, Fig 2, #130) of the divider (Walker, Fig 2, #130).

Regarding claim 10, modified Walker discloses the wherein the stopper (Walker, Fig 2, #110) includes a bottom end, and wherein the first flange (Arberg, Fig 1b, #50) includes a bottom end aligned with the bottom end of the stopper (Walker, Fig 2, #110).



Regarding claim 21, modified Walker discloses the system wherein the first teeth (Walker, Fig 2, #62) are configured to or capable of transitioning from a relaxed state to a flexed state upon application of the force to the divider (Walker, Fig 2, #130) to allow the divider (Walker, Fig 2, #130) to translate in the second direction.

Regarding claim 22, modified Walker discloses the system wherein the first teeth (Walker, Fig 2, #62) are configured to or capable of transitioning from the flexed state to the relaxed state to inhibit movement of the divider (Walker, Fig 2, #130) in the second direction when the force is removed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker 2016/0296038; Aberg 2018/0242756; and Shaw 6,332,547; and further in view of Bhatt 2003/0029765.

Regarding claim 5, modified Walker has been discussed above but does not explicitly teach a system wherein the first teeth are formed from a first material having a first coefficient of friction, and the second teeth are formed from a second material having a second coefficient of friction different than the first coefficient of friction.

Bhatt teaches that it is old and well known for two matting parts (i.e. Fig 1, #102 & #104) to be made of a first and second material respectively having a first and second coefficient of friction respectively, wherein the second coefficient of friction different than the first coefficient of friction [0011].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the first teeth from a first material having a first coefficient of friction, and to fabricate the second teeth from a second material having a second coefficient of friction different than the first coefficient of friction using the teaches of Bhatt since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker 2016/0296038; Aberg 2018/0242756; and Shaw 6,332,547; and further in view of Riley 2017/0035218.

Regarding claim 11, modified Walker discloses the system wherein the stopper (Walker, Fig 2, #110) includes a first side surface (left side surface) extending form the front surface to the rear surface and a second side surface (right side surface) extending form the front surface to the rear surface opposite the first side surface. 
Modified Walker has been discussed above but does not explicitly teach a system wherein the first side surface defines a first recess, the second side surface defining a second recess.

Riley discloses a system comprising a stopper (Fig 2, #131) including a first side surface (left side surface) extending form the front surface to the rear surface and a second side surface (right side surface) extending form the front surface to the rear surface opposite the first side surface; the first side surface defining a first recess (annotated Fig 1b below), the second side surface defining a second recess (annotated Fig 1b below).


    PNG
    media_image3.png
    697
    1371
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form first and second recesses (Riley, annotated Fig 1b above) in the first and second sides (left and right sides) of the stopper (Walker, Fig 2, #110) of modified Walker  in order to reduce the weight of the stopper (Walker, Fig 2, #110) of modified Walker and make the stopper (Walker, Fig 2, #110) of modified Walker more aesthetically appealing. 

Claims 12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker 2016/0296038; Aberg 2018/0242756; Shaw 6,332,547; and Riley 2017/0035218; and further in view of Luberto 7,424,957.

Regarding claim 12, modified Walker has been discussed above but does not explicitly teach wherein the stopper includes a second flange extending in the first direction from the front surface of the stopper along a portion of the first side surface defining the first recess (claim 12); wherein the stopper includes a third flange extending in the first direction from the front surface of the stopper along a portion of the second side surface defining the second recess, the second flange and the third flange defining a pair of gripping surfaces facing away from each other on opposite sides of the stopper (claim 23).

Luberto discloses a stopper (Fig 1, #26) that includes a second flange (annotated Fig 1 below) extending in a first direction from a front surface of the stopper (Fig 1, #26) along a portion of a first side of the stopper (Fig 1, #26) (claim 12); wherein the stopper (Fig 1, #26) includes a third flange (annotated Fig 1 below) extending in the first direction from the front surface of the stopper (Fig 1, #26) along a portion of the second side of the stopper (Fig 1, #26), the second flange (annotated Fig 1 below) and the third flange (annotated Fig 1 below) defining a pair of gripping surfaces (exterior surfaces) facing away from each other on opposite sides of the stopper (Fig 1, #26) (claim 23).

    PNG
    media_image4.png
    583
    1256
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a second flange (Luberto, annotated Fig 1 above) and a third flange (Luberto, annotated Fig 1 above) to the front surface and along the side edges of the stopper (Walker, Fig 2, #110) of modified Walker adjacent the first and second recesses (Riley, annotated Fig 1b above) in order to make the stopper (Walker, Fig 2, #110) of modified Walker more aesthetically appealing. 


Regarding claim 24, modified Walker discloses the system wherein each of the gripping surfaces is concave (as shown in Luberto, annotated Fig 1 below).

    PNG
    media_image5.png
    404
    663
    media_image5.png
    Greyscale



Regarding claim 25, modified Walker has been discussed above but does not explicitly teach wherein the first recess and the second recess are concave.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second recesses (and (Riley, annotated Fig 1b above) to be concave because such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  


Response to Arguments
Applicant's arguments filed 05/02/22 have been fully considered but they are not persuasive.
Applicant respectfully submits that the cited art of record fails to teach, suggest, or disclose a system having a divider including a base defining a slot and including a divider wall connected to the base and extending along a first direction, the base defining a cavity and including an engagement mechanism received within the cavity, the engagement mechanism including (1) a resilient member, (ii) a front engagement element disposed at a first end of the resilient member defining a front base surface including a plurality of first teeth extending a first distance from the front base surface, and (ili) a rear engagement element disposed at a second end of the resilient member defining a rear track aligned with the slot, and a rail including a front wall, a rear wall having a first portion received within the slot of the base and a second portion received within the track of the engagement mechanism, in combination with the other features of independent Claim 1.

Walker discloses a merchandising system (10) including a cooperating member (40) comprising a base (50). See Walker at Paragraph [0022] and Figure 2 (reproduced below). The cooperating member (40) includes a front end (42) including a chamber (44) and a lock (60) mounted within the chamber (44). See Walker at Paragraphs [0022] and [0023] and Figure 2 (reproduced below). The base (50) further defines a groove (54) located behind the chamber (44). See Walker at Paragraph [0022] and Figure 2. The lock (60) includes a plurality of teeth (62) disposed at a first end (64) and a resilient member (66) located at a rear end (68), where the resilient member (66) comprises a generally ring-shaped element (70). See Walker at Paragraph [0023] and Figure 2. 
In one embodiment of Walker, a connection system (90) is provided for connecting the lock (60) to the cooperating member (40). The connection system (90) includes a protrusion (92) extending downwardly from a body of the base (50) that is located in the chamber (44) defined by the cooperating member (40). The clip (94) can be defined within the resilient ring-shaped element (70) and can be provided on a second end (68) of the lock (60) to selectively mount to the protrusion (92). See Walker at Paragraph [0035] and Figures 4A and 4B. As shown above, Walker is completely silent with respect to a divider including a base defining a slot and an engagement mechanism received within a cavity of the base and defining a rear track, where a rear wall of a track has a first portion received within the slot of the base and a second portion received within the rear track of the engagement mechanism, as recited in Claim 1. In contrast, Walker discloses a configuration where the groove (54) of the cooperating member (40) is formed entirely by the base (50), while the lock (60) is connected to the cooperating member (40) by the connection system (90) and is completely independent of the groove (54). See Walker at Figures 4A and 4B (reproduced above). Forming the system so that the engagement mechanism includes a rear track allows the engagement mechanism to translate directly along the rail, which assists in maintaining the orientation of the engagement mechanism relative to the rail” are not persuasive. 

The examiner maintains that the applicant uses very broad claim language in claim 1. The examiner maintains that modified Walker discloses the following elements described above “a divider (Fig 2, #130) including a base (Fig 2, #42 & #118) & (Fig 1, #64) defining a slot (Fig 2, #54) and including a divider wall (Fig 2, #130) connected to the base (Fig 2, #42 & #118) & (Fig 1, #64) and extending along a first direction, the base defining a cavity (Figs 2 & 4B, #44) and including an engagement mechanism received within the cavity (Figs 2 & 4B, #70), the engagement mechanism including a resilient member (Figs 2 & 4B, #66), a front engagement element (Fig 2, #48) and (annotated Fig 4B below) disposed at a first end of the resilient member (Fig 4B, #66) defining a front base surface (Fig 1, #64) including a plurality of first teeth (Fig 2, #62) extending a first distance from the front base surface (Fig 1, #64), and a rear engagement element (Fig 2, #56) disposed at a second end of the resilient member (Fig 4B, #66) defining a rear track (shown in Figs 2 & 3A) aligned with the slot (Fig 2, #54);
a stopper (Fig 2, #110) including a rear surface facing the divider wall (Fig 2, #130) and a front surface formed on an opposite side from the rear surface; and a rail (Fig 5, #20) including a front wall (Fig 5, #22), a rear wall (Fig 5, #26) having a first portion received within the slot (Fig 2, #54) of the base (Fig 2, #42 & #118) & (Fig 1, #64) and a second portion received with the rear track (as shown in Fig 3A & 3B) of the engagement mechanism and a base (bottom) cooperating to define a channel (Fig 5, #28) extending in a second direction and configured to receive the base (Fig 2, #42 & #118) & (Fig 1, #64)  of the divider (Fig 2, #130), the front wall (Fig 5, #22) including a plurality of second teeth (Fig 5, #24) extending a second distance from the front wall (Fig 5, #22) and engaged with the first teeth (Fig 2, #62) of the divider (Fig 2, #130), and wherein at least one of the first teeth (Fig 2, #62) or the second teeth (Fig 5, #24) are configured to or capable of flexing ([0032]) when a force is applied to the divider (Fig 2, #130) in the second direction to allow the divider (Fig 2, #130) to translate in the second direction along the rail (Fig 5, #20)”. The examiner maintains that combination of Walker 2016/0296038; Aberg 2018/0242756; and Shaw 6,332,547 discloses all the limitations of claim 1 as explained above. 


 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631